DETAILED ACTION
	Receipt of Arguments/Remarks filed on January 8, 2021 is acknowledged. Claims 1-21 are pending. Claims 3, 4, and 19-20 are amended. Claims 1-21 are the object of the present Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Objections/Rejections
§112(b):
Applicant’s remarks, filed January 8, 2021, with respect to the 112(b) rejection of Claims 3-4 and 19-20 being rendered moot by the claim amendment has been fully considered and are persuasive.  Claims 3, 4, and 20 now recite “comprising” instead of “consists of”. Claims 19 and 20 is amended to omit “at least one” recitation.  See p. 6, paragraph 2 of Remarks. The 112 rejection has been withdrawn. 
§103:
Applicant argues the Rejection of Claim 1-9 and 11-15 over Sharratt, Budtz, Lehrsch, and Sharratt2, as evidenced by Landschoot. Applicant alleges that the Office's argument that the soil enhancement agent is obvious in view of Sharratt, Butdz, and Lehrsch is flawed because the references do not suggest applying lactobionic acid (or a salt thereof) to soil as a soil enhancement agent. Applicant argues that Lehrsch described applying acid whey (a byproduct 
The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lehrsch recites (p. 20, 3rd paragraph) “To reduce expenses, cottage cheese manufacturers commonly utilize bacteria that convert lactose to lactic acid, which, in turn, coagulates the milk.” Lehrsch does not teach that lactose is exclusively coverted to lactic acid. Lehrsch’s teaching must be taken with the teachings of the other prior arts. Lactose can also be oxidized to lactobionic acid (LBA) as taught by Budtz (Abstract; [0001]-[0012]). Budtz teaches that lactose accounts for 75% of whey [0002], and goes on to describe how it can be converted to lactobionic acid [0003].  Furthermore, Budtz teaches that lactose is oxidized to lactobionic acid in the presence of bases such as ammonium hydroxide (Claim 6); Sharratt teaches application of whey with ammonium hydroxide (p. 1129, 2nd paragraph and Table 3). Therefore, it is expected that lactobionic acid would exist when applying whey as soil amendment per the teaching of Sharratt.
As stated in the previous office action, Lehrsch teaches that organic acids decomposed from lactose are ideal soil amendment as they enable water to pass through soil and make micronutrient cations available to plants (Lehrsch, p. 20, 5th paragraph). Therefore, while Sharratt does not expressly teach the application of lactobionic acid as soil amendment, Lehrsch 

Applicant argues the rejection of Claims 1-9 and 11-16 under 103 over Sharratt, Budtz, Lehrsch, and Sharratt2, as evidenced by Landschoot, and further in view of Nieder. Applicant states that Nieder does not cure the deficiency of Sharratt, Budtz, Lehrsch, Sharratt2, and Landschoot with regards to suggesting a soil enhancement agent that includes lactobionic acid or lactobionate salt. 
As addressed above, the combination of the teachings of Sharratt, Budtz, Lehrsch, Sharratt2, and Landschoot render obvious a soil enhancement agent that includes lactobionic acid or lactobionate salt. 
Applicant argues the rejection of Claims 1-9 and 11-16 under 4 103 over Sharratt, Budtz, Lehrsch, and Sharratt2, as evidenced by Landschoot, and further in view of Blais. Applicant states that Blais does not cure the deficiency of Sharratt, Budtz, Lehrsch, Sharratt2, and Landschoot with regards to suggesting a soil enhancement agent that includes lactobionic acid or lactobionate salt. 
As addressed above, the combination of the teachings of Sharratt, Budtz, Lehrsch, Sharratt2, and Landschoot render obvious a soil enhancement agent that includes lactobionic acid or lactobionate salt. 
Double Patenting:
The Examiner noted Applicant’s request in Applicant’s argument with respect to the Double Patenting rejection of Claims 1-21 over 16/030,473 in view of Sharratt and Sharratt2 that the double patenting 

Modified Rejections Necessitated by the Amendments 
Filed 01/08/2021


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharratt et al. (Journal of Dairy Science 42, 7 (1959): 1126-1131), in view of Budtz, P. et al.  (US 2007/0154595 A1, Jul. 5, 2007), hereinafter Budtz, and Lehrsch et al. (Arid Soil Research and Rehabilitation Vol 8. pp. 19-31), hereinafter Lehrsch, and Sharratt et al. (Agronomy Journal 54.4 (1962): 359-36), hereinafter Sharratt2, as evidenced by Landschoot (What is an "Acre Furrow Slice" of Soil?, Nov. 10, 2016 [online], [retrieved on 2020-06-17], retrieved from the Internet <URL:https://extension.psu.edu/what-is-an-acre-furrow-slice-of-soil>). 

Applicant Claims
Applicant claims a method of extending a period of increased soil nitrogen levels in a soil, the method comprising: applying a soil enhancement agent to the soil, wherein the soil enhancement agent comprises one or both of (i) lactobionic acid and (ii) at least one salt of lactobionic acid; and applying a nitrogen-containing fertilizer to the soil, wherein the soil treated with both the soil enhancement agent and the nitrogen-containing fertilizer has a higher level of soil nitrogen for at least a portion of a growing cycle of a crop planted in the soil than the same soil treated without the soil enhancement agent during the growing cycle of the crop.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Sharratt teaches the use of whey as a source of plant nutrients and its effect on soil, and cites a significant increase in bluegrass yield with the application of whey fortified with nitrogen supplied as ammonium hydroxide (Title; p. 1129, 2nd paragraph), reading on elements of Claims 1, 5, and 15.  Sharratt recites that during the two growing seasons following the application of 80 tons of whey, bluegrass yields were comparable to the yields from the application of about 100 lb. of nitrogen in the form of ammonium nitrate, urea, sodium nitrate, or solution nitrogen, and that plots which received only nitrogen gave a good yield the first growing season, which also carried over into the second growing season, indicating that not all the fertility value of the whey is immediately available after application, but that appreciable benefits rd paragraph). 
Regarding Claim 5, Sharratt supplemented the whey soil enhancer with ammonium hydroxide, suggesting that the whey applied lacked the ammonium containing compound (p. 1129, 2nd paragraph). Sharratt teaches that the whey applied to bluegrass is fortified with nitrogen supplied as ammonium hydroxide; Sharratt also teaches the application of nitrogen in the form of ammonium nitrate on bluegrass and alfalfa fields (p. 1129, 2nd and 3rd paragraph; Tables 3-4), reading on Claims 11, 12, and 15. Sharratt exemplifies addition of 1,040 lb/acre of ammonium hydroxide together with 40 tons of whey. 
Regarding Claim 8, Sharratt studied the effect of whey on soil pH by adding a combination of whey and water to the soil (p. 1128, paragraph 4). 
Regarding the amount of whey as soil enhancement agent, Sharratt teaches application of up to 160 tons per acre, which is within the claimed range in Claim 9 (Table 2) as evidenced by Landschoot that an acre is 2,024,458 pounds (Landschoot, p. 2, 1st paragraph). 
ned, it reackageinga barrier" against contamination from moisture prior to packageingAscertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The teachings of Sharratt have been set forth supra. 
Sharratt is silent on the lactobionic acid or lactobionate salts and their relationship to nitrogen uptake from a nitrogen-containing fertilizer. Furthermore, while Sharratt teaches application of whey, Sharratt does not expressly teach that “one salt of lactobionic acid is derived from lactose obtained from one or more of milk, whey, milk permeate, or delactose permeate”. Sharratt also does not expressly teach application of urea-containing fertilizer to soil together with a soil enhancement agent.
Budtz together with Lehrsch cure Sharratt’s deficiency by teaching that lactose present in whey can be converted to lactobionic acid (Budtz, Abstract), and that organic acids decomposed from lactose th paragraph).  Budtz relates a process of converting lactose to lactobionic acid using dairy substrate such as milk, whey or a lactose solution ([0001], [0017]), and acid can be neutralized using weak bases including CaCO3, Na2CO3, K3CO3 [0053], and when the base is e.g. Ca(OH)2, or CaCO3, it is possible to produce Ca-lactobionate [0055]. Lehrsch teaches how a sodic soil's infiltration rate can be increased and its clay dispersion decreased by adding acidic cottage cheese whey, and how inexpensive acid whey is effective as a chemical amendment for sodic soils because of how the low pH of whey decreases soil solution pH, increasing Ca solubility (p. 20, 3rd paragraph). Furthermore, as the lactose and proteins in whey is decomposed by microorganisms, organic acids and CO2 are produced. In addition, the Ca2+, Mg2+, and K+ in whey also lower the soil pH.  Lehrsch teaches that the above processes enable water to pass through soil and make micronutrient cations available to plants (p. 20, 5th paragraph). Lehrsch further cites that stimulation of aerobic microbiological activity by adding and incorporating whey lactose will produce polysaccharides that will stabilize aggregates, and that bridges of divalent cations and organic matter will bond soil particles to one another, also increasing aggregate stability (p. 21, 2nd paragraph).
Budtz teaches that suitable salts include Na-lactobionate, Ca-lactobionate, NH4-lactobionate and K- lactobionate ([0026], Claim 3). Budtz exemplifies conversion of lactose to lactobionic acid and used different bases for neutralization including calcium and ammonia (Examples 4-5, [0055]), reading on Claims 2, 3 and 7. Budtz also teaches that the lactobionate product is selected from the group consisting of a lactobionate whey and a lactobionate milk or milk like product (Budtz, Claim 4), reading on Claim 6.  
Regarding the increased soil nitrogen level, Sharratt2 teaches that adding the various amounts of whey to fertilizers resulted in a considerable buildup of nitrate nitrogen in the season following the application of the whey (p. 359, Right col. 5th paragraph). Furthermore, Sharratt2 shows that the nitrogen content of the shelled corn increased when whey was applied to the soil; the nitrogen content was based st paragraph). Sharratt2 teaches that most of the nitrogen in whey is found in the organic form, but that plants use only ammonia and nitrate nitrogen, therefore the nitrogen in whey needs to be converted to these forms by nitrification. Nitrification is partially controlled by the carbon-nitrogen ratio and that if the C:N ratio is too wide, the nitrogen will be unavailable to plants for some time, and if the C:N ratio is narrow the microflora, through nitrification, will convert much of the nitrogen in to ammonia and nitrates within several weeks (p. 361, left column, 2nd-3rd paragraph).
Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use a soil amendment with lactobionic acid converted from lactose in whey as taught by Sharratt, Budtz and Lehrsch because these arts have shown that whey is an inexpensive soil amendment that provides organic acids which bond soil and increases the water content of soil allowing micronutrients to reach plants efficiently. Because Sharratt indicates that not all the fertility value of the whey is immediately available after application, but that appreciable benefits may be derived during the second growing season, it would also be prima facie obvious to one of ordinary skill in the art before the effective filing date to add nitrogen-containing fertilizers at different growing cycle of crops receiving lactobionic acid from whey to ensure that the C:N ratio is at desired level per Sharratt’s and Sharratt2’s teachings.
While Budtz did not expressly teach the conversion of lactose to K-lactobionate, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  use KOH as base to neutralize the acid and obtain the potassium salt of the lactobionate, to meet the required potassium feature of Claim 4. One would be motivated to do so because Budtz exemplifies conversion of lactose to lactobionate salt using base of sodium, calcium, and ammonia (Examples 4-5, [0055]), and Budtz recites potassium lactobionate as the 4th possible salt product for use in the invention (Claim 3). Therefore, 
Regarding Claims 13, while Sharratt does not expressly teach application of urea-containing fertilizer to soil together with a soil enhancement agent, Sharratt teaches application of 267 lb of urea fertilizer by itself (Table 3), and it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date with reasonable expectations of success to replace the ammonium hydroxide fertilizer applied with the whey with urea because urea is among the four suitable nitrogen source fertilizers that Sharratt taught (p. 1129, 2nd paragraph). It would have been obvious to one of ordinary skill in the art to try any of the specifically taught nitrogen sources taught by Sharratt as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Sharratt teaches the application of 40 tons whey plus 1,040 lb/acre of N (NH4OH) (Table 3), which is close to the range claimed in Claim 14 for the amount of nitrogen-containing fertilizer applied to the soil. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Since 0.052% (calculated) taught by Sharratt and the instantly claimed 1% are close, absent a demonstration of the criticality of “less than” 1%, the amount taught in Sharratt renders the instantly claimed amount obvious. See MPEP 2144.05. 

Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharratt et al. (Journal of Dairy Science 42, 7 (1959): 1126-1131), and Budtz, P. et al.  (US 2007/0154595 A1, Jul. 5, 2007), hereinafter Budtz, and Lehrsch et al. (Arid Soil Research and Rehabilitation Vol 8. pp. 19-31), hereinafter Lehrsch, and Sharratt et al. (Agronomy Journal 54.4 (1962): 359-36), hereinafter Sharratt2, as evidenced by Landschoot (What is an "Acre Furrow Slice" of Soil?, Nov. 10, 2016 [online], [retrieved on 2020-06-17], retrieved from the Internet <URL:https://extension.psu.edu/what-is-an-acre-furrow-slice-of-soil>) as applied to Claims 1-9 and 11-15 above, and in further view of Ali et al. (US 6,672,001 B1, Jan. 6, 2004), hereinafter Ali.

Applicant Claims
A method of extending a period of increased soil nitrogen levels in a soil, the method comprising: applying a soil enhancement agent to the soil, wherein the soil enhancement agent comprises one or both of (i) lactobionic acid and (ii) at least one salt of lactobionic acid; and applying a nitrogen-containing fertilizer to the soil, wherein the soil treated with both the soil enhancement agent and the nitrogen-containing fertilizer has a higher level of soil nitrogen for at least a portion of a growing cycle of a crop planted in the soil than the same soil treated without the soil enhancement agent during the growing cycle of the crop, and wherein the soil enhancement agent comprises less than 1 dry wt.% proteins.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of Sharratt, Budtz, Lehrsch, and Sharratt2 have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The prior arts do not teach the soil enhancement agent comprises less than 1 dry wt. % proteins.
Ali is in the field of agriculture, and cures the deficiencies of the prior arts regarding the protein in the soil enhancement agent.  Ali describes the invention relating to the mulching of agricultural crop growing plots by spreading a protein solution thereon (Col 1, lines 10-15) in lieu of polyethylene film which are expensive, requires labor intensive removal of plastic from the field; protein films on the other hand milk proteins and whey protein, to prepare biodegradable mulch may be readily prepared therefrom (Col 1, last paragraph; Col 5, lines 45-48). Ali recites the application of soy bean protein isolate solution on agricultural soil weighing from about 175 to about 225 pounds per acre on the surface of the plot after the solution has dried, reading on the amounts claimed in Claim 10, which is less than 1% dry weight of protein.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Ali recites that a sufficient amount of the soy bean protein isolate solution may be spread uniformly over the surface of an agricultural soil bed to provide a film of soy bean protein isolate material weighing from about 175 to about 225 pounds per acre on the surface of the plot. Given that an acre is 2,024,458 pounds (as evidenced by Landschoot), Ali teaches 0.009% as the amount of protein isolate applied to the plot, reading on the amount instantly claimed. It would have been obvious to one of ordinary skill in the art to combine the teachings of Ali with that of the prior arts and add protein in the amount taught by Ali to the soil enhancing agent because Ali has taught the benefits of protein films when used on soil following the cropping season, particularly by serving as nutrient source for the next crop.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharratt et al. (Journal of Dairy Science 42, 7 (1959): 1126-1131), and Budtz, P. et al.  (US 2007/0154595 A1, Jul. 5, 2007), hereinafter Budtz, and Lehrsch et al. (Arid Soil Research and Rehabilitation Vol 8. pp. 19-31), hereinafter Lehrsch, and Sharratt et al. (Agronomy Journal 54.4 (1962): 359-36), hereinafter Sharratt2, as evidenced by Landschoot (What is an "Acre Furrow Slice" of Soil?, Nov. 10, 2016 [online], [retrieved on 2020-06-17], retrieved from the Internet <URL:https://extension.psu.edu/what-is-an-acre-furrow-slice-of-soil>) as applied to Claims 1-9 and 11-15 above, and in further view of Nieder, et al. (Biol Fertil Soils (2011) 47:1–14), hereinafter Nieder. 

Applicant Claims
A method of extending a period of increased soil nitrogen levels in a soil, the method comprising: applying a soil enhancement agent to the soil, wherein the soil enhancement agent comprises one or both of (i) lactobionic acid and (ii) at least one salt of lactobionic acid; and applying a nitrogen-containing fertilizer to the soil, wherein the soil treated with both the soil enhancement agent and the nitrogen-containing fertilizer has a higher level of soil nitrogen for at least a portion of a growing cycle of a crop planted in the soil than the same soil treated without the soil enhancement agent during the growing cycle of the crop, and wherein the soil enhancement agent and the nitrogen-containing fertilizer are applied to the soil at different times.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of Sharratt, Budtz, Lehrsch, and Sharratt2 have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

Regarding Claim 16, Sharratt, Budtz, Lehrsch, and Sharratt2 is silent on the application of the soil enhancement agent and the nitrogen-containing fertilizer to the soil at different times. Nieder cures the deficiency of the prior arts by teaching that recently fixed NH4+ is actively involved in N dynamics during a crop growth season, and should be considered in fertilizer management programs for increasing N use efficiency and reducing N losses from soils (p. 1, right Col., 1st paragraph). Nieder recites that NH4+ fixation capacity of soils is influenced by multiple factors including texture, clay content, the K concentration in soil solution, the degree of K,  and that competition for fixation sites occurs affecting both fixation and rd paragraph). Nieder also teaches that various plant species influence the level of NH4+ and plant roots can also affect the NH4+ pool indirectly by releasing exudates that promote the activity of the soil microflora and microbial N uptake, and additionally, the N release strongly depends on the length of crop growth period and plant density (p. 7, R. col, 3rd paragraph). Furthermore, Nieder cites a study of N fraction in a fluvisol during the growing seasons showed declined NH4+ from February to May (p. 9, right col, 1st paragraph). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine Nieder’s teachings with the prior arts Sharratt, Budtz, Lehrsch, and Sharratt2 and apply the nitrogen fertilizer at a different time than the soil enhancement agent depending on the type of soil, the population density of plants, the types of plants, and the seasonal requirement. One would have been motivated to do so because Sharratt has indicated that not all the fertility value of the whey is immediately available after application, but that appreciable benefits may be derived during the second growing season, as well (p. 1129, 2nd paragraph). Therefore, it would be obvious to a skilled artisan to apply the nitrogen source as required and according to the conditions present. 

Claims 1-9, 11-15, and 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sharratt et al. (Journal of Dairy Science 42, 7 (1959): 1126-1131), and Budtz, P. et al.  (US 2007/0154595 A1, Jul. 5, 2007), hereinafter Budtz, and Lehrsch et al. (Arid Soil Research and Rehabilitation Vol 8. pp. 19-31), hereinafter Lehrsch, and Sharratt et al. (Agronomy Journal 54.4 (1962): 359-36), hereinafter Sharratt2, as evidenced by Landschoot (What is an "Acre Furrow Slice" of Soil?, Nov. 10, 2016 [online], [retrieved on 2020-06-17], retrieved from the Internet <URL:https://extension.psu.edu/what-is-an-acre-furrow-slice-of-soil>) as applied to Claims 1-9 and 11-15 above, and in further view of Blais, A. (US 7,811,353 B2, Oct. 12, 2010), hereinafter Blais. 
Applicant Claims
A method of increasing soil water content, the method comprising applying an aqueous soil enhancement agent to the soil at an application amount ranging from 50 gal/acre to 200 gal/acre, wherein the aqueous soil enhancement agent comprises water and at least one of (i) lactobionic acid and (ii) a salt of lactobionic acid, wherein the method further comprises: applying a nitrogen-containing fertilizer to the soil; wherein the at least one salt of the lactobionic acid comprises potassium lactobionate, calcium lactobionate, or ammonium lactobionate; wherein the at least one salt of lactobionic acid comprises of potassium lactobionate or calcium lactobionate; wherein the aqueous soil enhancement agent consists essentially of aqueous potassium lactobionate. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	The teachings of Sharratt, Budtz, Lehrsch, and Sharratt2 have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Regarding Claim 17, Sharratt, Budtz, Lehrsch, and Sharratt2 do not teach the amount of soil enhancement agent to the soil at an application amount ranging from 50 gal/acre to 200 gal/acre, wherein the aqueous soil enhancement agent comprises water and at least one of (i) lactobionic acid and (ii) a salt of lactobionic acid.  
Blais cures the deficiency of the prior arts by teaching an enhanced fertilizer and soil additive, which contains lactic acid bacteria, and may include a nutritive material such as different milk (Col. 2, lines 37-38; Col. 9, 1st and 2nd paragraph). Blais expressly teaches the application of the soil additive to a corn field at a concentration of 325 kg/acre (Example V), reading on the range instantly claimed. 
Regarding Claims 17-21, Budtz teaches that suitable salts include Na-lactobionate, Ca-4-lactobionate and K-lactobionate ([0026], Claim 3).  Budtz exemplifies conversion of lactose to lactobionic acid and used different bases for neutralization including calcium and ammonia (Examples 4-5, [0055]), reading on Claims 17-21.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Taken together, Sharratt, Budtz, Lehrsch, and Sharratt2 and Blais renders Claims 17-20 obvious by teaching the concentration of the soil enhancement agent within the instantly claimed range. 
While Budtz did not expressly teach the conversion of lactose to K-lactobionate, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use a KOH as base to neutralize the acid and obtain the potassium salt of the lactobionate to read on the potassium feature of Claim 21. One would be motivated to do so because Budtz exemplifies conversion of lactose to lactobionate salt using base of sodium, calcium, and ammonia (Examples 4-5, [0055]), recites potassium lactobionate as the 4th possible salt product for use in the invention (Claim 3). It would have been obvious to one of ordinary skill in the art to try any of the specifically taught bases taught by Budtz as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the outlined invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made. As evidenced by the references, the invention as claimed is rejected under 35 U.S.C. 103(a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer towww.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-8, and 10-13 of co-pending Application 16/030,473 (US 2019/0010399 A1), in view of Sharratt et al. (Journal of Dairy Science 42, 7 (1959): 1126-1131), hereinafter Sharratt, and Sharratt et al. (Agronomy Journal 54.4 (1962): 359-36), hereinafter Sharratt2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The instant claims are drawn (A) a method of extending a period of increased soil nitrogen levels, the method comprising: applying a soil enhancement agent to the soil, wherein the soil enhancement agent comprises one or both of (i) lactobionic acid and (ii) at least one salt of lactobionic acid; and applying a nitrogen-containing fertilizer to the soil, wherein the soil treated with both the soil enhancement agent and the nitrogen-containing fertilizer has a higher level of soil nitrogen for at least a portion of a growing cycle of a crop planted in the soil than the same soil treated without the soil enhancement agent during the growing cycle of the crop; and (B) a method of increasing soil water content, the method comprising applying an aqueous soil enhancement agent to the soil at an application amount ranging from 50 gal/acre to 200 gal/acre, wherein the aqueous soil enhancement agent comprises water and at least one of (i) lactobionic acid and (ii) a salt of lactobionic acid.
The conflicting claims are drawn to a method of increasing soil water content, the method comprising applying a soil enhancement agent to the soil, wherein the soil enhancement agent comprises one or both of (i) lactobionic acid and (ii) at least one salt of lactobionic acid.
The instant and conflicting claims differ in that the conflicting claims recite wherein the soil enhancement agent comprises less than 1 dry wt. % milk or whey proteins, and compared with, the generic proteins recited in the instant claim.  
The instant and conflicting claims also differ in that the instant claims recite applying a nitrogen-containing fertilizer to the soil, wherein the soil treated with both the soil enhancement agent and the nitrogen-containing fertilizer has a higher level of soil nitrogen for at least a portion of a growing cycle of a crop planted in the soil than the same soil treated without the soil enhancement agent during the growing cycle of the crop.  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use a soil amendment with lactobionic acid as claimed in co-pending ‘473 in place of the whey taught by Sharratt and add nitrogen-containing fertilizers at different growing cycle of crops receiving lactobionic acid from whey as exemplified by Sharratt to ensure that the C:N ratio is at desired level per Sharratt2’s teaching. One would be motivated to do so because Sharratt has taught that the C:N ratio directs the availability of nitrogen in the soil for plant uptake(p. 361, left column, 2nd-3rd paragraph).
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 1-21 of the instant application and Claims 1-8, and 10-13 of co-pending Application 16/030,473 are obvious variants and are not patentability distinct.


From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the outlined invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made. As evidenced by the references, the invention as claimed is rejected under 35 U.S.C. 103(a).

Conclusion

No claims are allowed.   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616